         Case 1:20-cv-03402-TJK Document 33 Filed 07/14/21 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


 Pharmaceutical Research & Manufacturers
 of America, et al.,

                             Plaintiffs,

        v.                                      Case No. 1:20-cv-03402-TJK

 U.S. Department of Health and Human
 Services, et al.,

                             Defendants.


                 Parties’ Joint Motion for Entry of a Scheduling Order


    On November 23, 2020, Plaintiffs filed their initial Complaint, ECF No. 1,

challenging a certification issued by the Secretary of Health and Human Services to the

Congress, as well as a final rule issued by the Department of Health and Human

Services and the U.S. Food and Drug Administration regarding the importation of

prescription drugs, 85 Fed. Reg. 62,094 (Oct. 1, 2020). On May 28, 2021, Defendants

moved to dismiss the Complaint pursuant to Federal Rule of Civil Procedure 12(b)(1)

and 12(b)(6) for lack of subject matter jurisdiction and failure to state a claim upon

which relief can be granted. ECF No. 26.

    In response, on July 2, 2021, Plaintiffs filed their First Amended Complaint. ECF

No. 31. Absent any order by the Court, Defendants’ deadline to respond to the First

Amended Complaint is July 16, 2021. See Fed. R. Civ. P. 15(a)(3).

    The Parties previously informed the Court that “[a]fter Plaintiffs file their amended

complaint, the Parties will confer and may submit a proposed order to the Court”

regarding Defendants’ deadline to respond to the amended complaint and any further

proceedings. ECF No. 30, at ¶ 3. Between July 8 and July 14, 2021, the Parties actively
            Case 1:20-cv-03402-TJK Document 33 Filed 07/14/21 Page 2 of 4




conferred about a proposed schedule. The need to complete those discussions

prevented the filing of this motion at least four days before Defendants’ current

deadline to respond to the First Amended Complaint.

    The Parties now jointly propose the following schedule:

        •    Defendants shall respond to the First Amended Complaint on or before

             August 27, 2021;

        •    If Defendants file a motion to dismiss the First Amended Complaint under

             Rule 12(b):

                o Plaintiffs’ opposition to Defendants’ motion to dismiss shall be due

                   on or before September 30, 2021; and

                o Defendants’ reply in support of their motion shall be due on or before

                   October 28, 2021.

    The proposed schedule will allow Defendants to evaluate the additional factual

and legal arguments presented by the First Amended Complaint, and provide the time

necessary for consultations with the relevant agency stakeholders. The proposed
schedule also accommodates the availability of counsel.

    Granting this joint motion will not affect any other deadlines previously set in this

action. Plaintiffs have previously requested and received one extension to file the

amended complaint. Defendants have previously requested and received two

extensions to respond to the original complaint.
    Accordingly, the Parties request that the Court grant this joint motion.

July 14, 2021                                 Respectfully submitted,


 /s/ (with permission)                        /s/ James W. Harlow
 Benjamin C. Block                            JAMES W. HARLOW
 (D.C. Bar No. 479705)                        Trial Attorney
 COVINGTON & BURLING LLP                      Consumer Protection Branch
 One CityCenter                               Civil Division
 850 Tenth St., N.W.                          U.S. Department of Justice
         Case 1:20-cv-03402-TJK Document 33 Filed 07/14/21 Page 3 of 4




Washington, D.C. 20001-4956                   P.O. Box 386
(202) 662-6000 / (202) 778-5205 (fax)         Washington, DC 20044-0386
bblock@cov.com                                (202) 514-6786
                                              (202) 514-8742 (fax)
Counsel for Plaintiff Pharmaceutical Research James.W.Harlow@usdoj.gov
& Manufacturers of America
                                              Counsel for Defendants


/s/ (with permission)
Constantinos G. Panagopoulos
(D.C. Bar. No. 430932)
BALLARD SPAHR LLP
1909 K Street NW #1100
Washington, DC 2005
(202) 661-2200 / (202) 661-2299 (fax)
cgp@ballardspahr.com

Counsel for Plaintiff Partnership for Safe
Medicines

/s/ (with permission)
Sean C. Griffin
(D.C. Bar No. 499537)
SIDLEY AUSTIN LLP
1501 K Street, N.W.
Washington, D.C. 20005
(202) 736-8000 / (202) 736-8711 (fax)
sgriffin@sidley.com

Counsel for Plaintiff Council for Affordable
Health Coverage
          Case 1:20-cv-03402-TJK Document 33 Filed 07/14/21 Page 4 of 4




                              CERTIFICATE OF SERVICE

    I hereby certify that this document, filed through the CM/ECF system, will be sent

via electronic mail to the registered participants as identified on the Notice of Electronic

Filing.


    July 14, 2021                                /s/ James W. Harlow
                                                 JAMES W. HARLOW
